     NICHOLAS J. STREET, SBN 249156
 1   ZIMMER & MELTON, LLP
     11601 Bolthouse Drive, Suite 100
 2   Bakersfield, CA 93311
     Telephone: (661) 463-6700
 3   Facsimile: (661) 501-4221
 4   nstreet@zimmermelton.com

 5   Attorneys for Defendant, DAVID EDMONDS

 6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
                                                 *****
11
      LAURA HUTCHINSON, an individual,                 Case No.: 1:15-CV-01047-JLT
12
13                    Plaintiff,
                                                          JOINT STIPULATION/REQUEST TO
14                                                        AMEND THE CASE SCHEDULE TO
                vs.                                       ALLOW THE DEPOSITION OF
15                                                        DEFENDANT DAVID EDMONDS TO
      BEAR VALLEY COMMUNITY SERVICES                      BE TAKEN AFTER THE NON-EXPERT
16    DISTRICT, DAVID EDMONDS,                            DISCOVERY COMPLETION
      and DOES 1-100, inclusive,                          DEADLINE; [PROPOSED] ORDER
17                                                        (Doc. 83)
                      Defendants.
18
19
20
            IT IS HEREBY STIPULATED, AGREED AND REQUESTED by and between the
21
     parties hereto, by and through their respective counsel, that the Scheduling Order, dated August
22
     23, 2019 (Doc. 79) be amended to allow the deposition of Defendant DAVID EDMONDS
23
24   (“Defendant Edmonds”) to be taken after the current non-expert discovery completion deadline

25   of November 12, 2019.

26          Good cause exists to extend the deadline to take Defendant Edmonds’ deposition based

27   on the following facts:

28   ///
      1:15-CV-1047 -JLT- STIPULATION TO             -1-
      AMEND THE CASE SCHEDULED TO
      ALLOW THE DEPOSITION OF DEFENDANT
      DAVID EDMONDS AFTER THE NON-
      EXPERT DISCOVERY COMPLETION
      DEADLINE [PROPOSED] ORDER
 1          1.      Plaintiff’s counsel noticed Defendant Edmonds’ deposition to take place on
 2   November 11, 2019;
 3          2.      Under the current Scheduling Order (Doc. 79), the deadline to complete all non-
 4   expert discovery is November 12, 2019;
 5          3.      Defendant Edmonds recently experienced a medical emergency and has been in
 6
     the process of recovering from a major medical procedure related to same. He recently had a
 7
     significant setback in his recovery which prevents him from traveling to Bakersfield (where the
 8
     deposition was noticed to take place) and/or to sit for a deposition on November 11, 2019;
 9
            4.      The parties have met and conferred regarding Defendant Edmonds’ current
10
     condition and all agree that it is impractical, if not impossible, for his deposition to go forward on
11
     November 11, 2019, as noticed;
12
            5.      The parties have been working diligently to complete all other non-expert
13
     discovery on or before the November 12, 2019 deadline and should be in a position to do so, with
14
15   the only exception being the deposition of Defendant Edmonds.

16          6.      The trial date in this matter is currently scheduled for June 29, 2020.

17          7.      No party will be prejudiced by rescheduling the deposition of Defendant Edmonds

18   after the November 12, 2019 deadline.

19          8.      The parties agree to meet and confer to (re)schedule the deposition of Defendant
20   Edmonds on the earliest date he is available to attend after he has been medically cleared.
21          9.      The parties, through their counsel, are hereby requesting that the Court amend the
22   Scheduling Order (Doc. 79) to allow the deposition of Defendant Edmonds (only) to take after
23   the current non-expert discovery completion deadline of November 12, 2019.
24
     Dated: November 7, 2019                        LAW OFFICES OF RANDY RUMPH
25
26
                                                    By:      /s/ Randy Rumph
27                                                           Randy Rumph, Esq.
                                                             Attorneys for Plaintiff,
28                                                           LAURA HUTCHINSON
      1:15-CV-1047 -JLT- STIPULATION TO                -2-
      AMEND THE CASE SCHEDULED TO
      ALLOW THE DEPOSITION OF DEFENDANT
      DAVID EDMONDS AFTER THE NON-
      EXPERT DISCOVERY COMPLETION
      DEADLINE [PROPOSED] ORDER
 1
     Dated: November 7, 2019                        BURKE, WILLIAMS & SORENSON, LLP
 2
 3                                                  By:      /s/ Mitchell A. Wrosch
                                                             Donald M. Davis, Esq.
 4
                                                             Cheryl Johnson-Hartwell
 5                                                           Mitchell A. Wrosch
                                                             Marvin C. Cho
 6                                                           Attorneys for Defendant, BEAR VALLEY
 7                                                           COMMUNITY SERVICES DISTRICT

 8   Dated: November 7, 2019                        ZIMMER & MELTON, LLP
 9
10                                                  By:      /s/ Nicholas J. Street
                                                             Nicholas J. Street, Esq.
11                                                           Attorneys for Defendant,
                                                             DAVID EDMONDS
12
13
                                       ATTESTATION STATEMENT
14
15          I assest that all other signatories listed, and on whose behalf the filing is submitted, concur
16   in the filing’s content and have authorized this filing.
17
     Dated: November 7, 2019                        ZIMMER & MELTON, LLP
18
19
                                                    By:      /s/ Nicholas J. Street
20
                                                             Nicholas J. Street, Esq.
21
22
23
24
25
26
27
28
      1:15-CV-1047 -JLT- STIPULATION TO                -3-
      AMEND THE CASE SCHEDULED TO
      ALLOW THE DEPOSITION OF DEFENDANT
      DAVID EDMONDS AFTER THE NON-
      EXPERT DISCOVERY COMPLETION
      DEADLINE [PROPOSED] ORDER
 1                                                ORDER
 2           Based upon the stipulation of counsel, the Court ORDERS:
 3           1.      The deposition of Mr. Edmonds may be taken after the close of non-expert
 4   discovery.
 5           In issuing this order, the Court presumes that counsel understand the risks in delaying this
 6   deposition too long and they are prepared to bear those risks. The Court is not amenable to
 7   amending the case schedule again in the future even if these risks bear fruit. Indeed, this case
 8   has been languishing in this Court for more than four years. Thus, any further requests to amend
 9   the case schedule SHALL be supported by exceptional good cause, the likes of which the Court
10   has yet to see in this case.
11
     IT IS SO ORDERED.
12
13       Dated:     November 8, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      1:15-CV-1047 -JLT- STIPULATION TO              -4-
      AMEND THE CASE SCHEDULED TO
      ALLOW THE DEPOSITION OF DEFENDANT
      DAVID EDMONDS AFTER THE NON-
      EXPERT DISCOVERY COMPLETION
      DEADLINE [PROPOSED] ORDER
